Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

DETAILED ACTION
This is a non-final Office Action on the merits in response to election filed by Applicant on November 30, 2020. Claims 1-9 and 15-20 are elected without traverse and examined below. Claims 10-14 are withdrawn. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/13/2018 is being considered by the examiner.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-9, 15-20 are rejected under 35 U.S.C. 103 as being unpatentable over Hunt et al. US2013/0164712 (“Hunt”) in view of Hodges US2016/0117928 (“Hodges”).

Regarding claim(s) 1, 15. Hunt discloses a method for determining a deviation of an actual operating condition of a fleet car from a predetermined estimated operating condition of the fleet car, comprising: 
at a computing system comprising a processor, a memory and a database, receiving, from a selected fleet car, one or more data streams generated by a group of sensors mounted on the selected fleet car (FIG. 3 schematically illustrates a vehicle that includes a plurality of sensors configured to collect the required metrics;)
identifying one or more drivers of the selected fleet car; analyzing, with the processor, the one or more data streams and determining a first group of parameters and a second group of parameters, wherein the first group of parameters is indicative of one or more driving patterns of the one or more drivers (para. 8, e.g. the performance metric is designed to facilitate comparison of driver performance data across different fleets, and different vehicles) and the second group of parameters is indicative of an actual wear and tear state of the selected fleet car (para. 18, e.g. Drivers who accelerate and decelerate often and accelerate or brake excessively are likely to increase fuel consumption, emissions, engine and/or brake wear, as compared to drivers who are more able to accelerate and decelerate modestly, and who are more able to maintain a constant speed); computing, with the processor, a driver score based on the first group of parameters; determining, with the processor, the actual wear and tear state based on the second group of parameters (para. 19-para. 22, e.g. By combining a plurality of vehicle metrics related to driver performance, a single numerical score or numerical ranking can be used to provide feedback to individual drivers); 
Hunt does not explicitly disclose retrieving from the database, with the processor, a predetermined estimated condition and a predetermined maintenance schedule associated with the selected fleet car; and determining, with the processor, a deviation of an actual operating condition of the selected fleet car from the predetermined estimated condition of the selected fleet car. 
(para. 23, Vehicles undergo scheduled maintenance and other vehicles services in order to keep the vehicles in good operating condition, para. 31, e.g. The output could include a list of options of available service centers to perform the identified services, from which the driver can select and then be navigated to. Depending on the severity of the predicted failure, the outputs to the driver may, for more severe problems, provide rerouting to a nearest approved maintenance facility and navigate the driver to that location. For less severe problems, the outputs to the driver can indicate that maintenance should be performed soon or the like, para. 80, para 82, para. 104-para. 105). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system and method of Hunt by incorporating the applied teaching of Hodges to improve vehicle maintenance and reduce the risk of vehicle failure and fleet management. 
	
Regarding claim(s) 2, 17. Hunt in view of Hodges further teaches wherein the step of determining the first group of parameters comprises: determining whether the one or more data streams indicate occurrence of excessive speeding; determining a frequency of occurrence of excessive speeding; and determining a road condition and geo location at the time of excessive speeding (para. 14, e.g. the performance metric is based at least in part on minimizing fuel efficiency robbing behavior, including sudden braking, rapid acceleration and downshifting too early, para. 25, if the driver's current performance ranking is relatively low because the driver is frequently accelerating and decelerating, rather than maintaining a constant speed, the display provided to the driver can be customized to indicate the specific metrics responsible for the lower than desired performance ranking.) 

Regarding claim(s) 3, 18. Hunt in view of Hodges further teaches wherein the step of determining the first group of parameters comprises: determining whether the one or more data streams indicate occurrence of hard braking; and determining a frequency of occurrence of hard braking  (para. 14, e.g. the performance metric is based at least in part on minimizing fuel efficiency robbing behavior, including sudden braking, rapid acceleration and downshifting too early, para. 25, if the driver's current performance ranking is relatively low because the driver is frequently accelerating and decelerating, rather than maintaining a constant speed, the display provided to the driver can be customized to indicate the specific metrics responsible for the lower than desired performance ranking.)

Regarding claim(s) 4, 19. Hunt in view of Hodges further teaches determining whether the one or more data streams indicate occurrence of fast acceleration; and determining a frequency of occurrence of fast acceleration  (para. 14, e.g. the performance metric is based at least in part on minimizing fuel efficiency robbing behavior, including sudden braking, rapid acceleration and downshifting too early, para. 25, if the driver's current performance ranking is relatively low because the driver is frequently accelerating and decelerating, rather than maintaining a constant speed, the display provided to the driver can be customized to indicate the specific metrics responsible for the lower than desired performance ranking.)

Regarding claim(s) 5, 16. Hunt in view of Hodges further teaches based on the deviation from the predetermined estimated condition, modifying predetermined maintenance tasks associated with the predetermined maintenance schedule; and suppressing a display of a first group of maintenance tasks on a display screen and adding a second group of maintenance tasks on the display screen  (para. 14, e.g. the performance metric is based at least in part on minimizing fuel efficiency robbing behavior, including sudden braking, rapid acceleration and downshifting too early, para. 25, if the driver's current performance ranking is relatively low because the driver is frequently accelerating and decelerating, rather than maintaining a constant speed, the display provided to the driver can be customized to indicate the specific metrics responsible for the lower than desired performance ranking.)

Regarding claim(s) 6. Hunt in view of Hodges further teaches accessing and retrieving from the memory one or more related driver scores of the identified drivers associated with driving of other fleet cars; aggregating the driver score associated with driving of the selected fleet car with the related driver scores; correlating the deviation of the selected fleet car with an aggregated driver score; and storing the correlation information in storage (para. 90 e.g. FIG. 8 is a flow chart showing method steps implemented in an exemplary embodiment, where position data (such as GPS data) collected during the operation of a vehicle is used to determine a slope or grade over which the vehicle is being operated. That grade then can be used to calculate other data, such as a weight or mass of the vehicle. In a block 120, three dimensional position data (longitude, latitude and elevation) is collected during vehicle operation. In at least some embodiments, that data is conveyed from the vehicle to a remote computing site (i.e., a monitoring/data storage location) in real-time.). 

Regarding claim(s) 7. Hunt in view of Hodges further teaches determining a frequency of occurrence of the first group of parameters after a first trip is completed; aggregating the frequency of occurrence of the first group of parameters after a predetermined number of trips is repeated; and assigning the driver score proportional to a total frequency of occurrence of the first group of parameters (para. 63, e.g. One or more embodiments in which the performance metric is based at least in part on minimizing fuel efficiency robbing behavior, including sudden braking, rapid acceleration and downshifting too early.)

Regarding claim(s) 8. Hunt in view of Hodges further teaches accessing and retrieving from the memory usage history and an accident report of the selected fleet car; and determining, with the processor, the actual wear and tear state based on the second group of parameters, the usage history, the accident report and the driver score (para. 9, e.g. In some embodiments, drivers can only compare their score with drivers in their own fleet, while in other embodiments drivers can see the performance data of drivers in other fleets.)

Regarding claim(s) 9, 20. Hunt in view of Hodges further teaches determining whether the driver score of a selected driver exceeds a predetermined upper threshold; and upon determination that the driver score of a selected driver exceeds a predetermined upper threshold, transmitting a notification alerting incentives proportional to the driver score (para. 19, e.g. By combining a plurality of vehicle metrics related to driver performance, a single numerical score or numerical ranking can be used to provide feedback to individual drivers. Such a numerical ranking can be used as a management tool to improve driver performance.) 

Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRUC M DO whose telephone number is (571)270-5962.  The examiner can normally be reached on 9AM-6PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Olszewski can be reached on 5712722706.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TRUC M DO/
Primary Examiner, Art Unit 3669